DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are deemed to have an effective filing date of September 30, 2014.

Claim Rejections - 35 USC § 112
Claims 23, 24-25, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23 and 33 recites that the “first visual display comprises no visible outputs”; but, claims 21 and 31 recite that the one or more visual-output components provide a second visual output. That is, the dependent claim broadens the independent claim. It is unclear what the intended scope of claims 23 and 33 is.
Claim 24-25 and 34 recite the limitation "the hearing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 23 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23 and 33 recite that the “first visual display comprises no visible outputs”; but, claims 21 and 31 recites that the first user interface causes the visual-output components to display a first visual output. Consequently, claims  23 and 33 do not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0308803 to Hartley et al. (hereinafter referred to as “Hartley”) in view of US Patent Application Publication NO. 2005/0078846 to Single.
Regarding claim 21, Hartley discloses an external unit configured to be worn by a recipient (e.g., paragraphs [0023]: sound processor 102 is external to an auditory prosthesis patient; and [0024]: sound processer module 102 may be worn off the ear of a patient), comprising: one or more visual-output components (e.g., Fig. 2, 208 and paragraph [0031]: visual indicator facility 208 of sound processor module 102 may be implemented by one or more light emitting diodes (LEDs)); and circuitry configured to: determine that the external unit is coupled with an additional unit (e.g., paragraphs [0040]: power supply facility 206 detects a coupling of accessory header module 108 to sound processor 102; and [0041]:visually indicate an accessory header module 108 coupled to sound processor 102 implies that a determination is made whether the two units are coupled); in response to determining that the external unit is coupled with the additional unit, configure the one or more visual-output components to provide a first visual display (e.g., paragraph [0041]: visual indicator module facility 208); determine that the external unit is decoupled from the additional unit (e.g., paragraphs [0040]: power supply facility 206 detects decoupling of accessory header module 108 from sound processor 102; and [0041]: visually indicating an accessory header module 108 coupled to sound processor 102 implies that a determination is made whether the two units are decoupled); in response to determining that the external unit is decoupled from the additional unit, configure the one or more visual-output components to provide a second visual display that is different from the first visual display (e.g., paragraph [0041]: visual indicator facility 208 is configured to visual indicate the coupling condition implies that the coupled visual indication is different than the decoupled visual indication as one would not know what the condition was otherwise). Hartley differs from the claimed invention in that the addition unit is not an implanted stimulation unit. Hartley does disclose that its external unit (sound processor 102) is connected to its implanted stimulation unit (106, 110, 112) via headpiece 104 (e.g., paragraphs [0026]-[0027]: control parameters and power signals may be wirelessly transmitted between sound processor module 102 and auditory prosthesis 106 via communication link 114), but is silent as to how the coupling is determined. However, Single, in a related art: external speech processor unit for an auditory prosthesis, teaches employing monitoring means to determine whether the coil of the implanted system is present or absent relative to the external coil coupled to the external speech/sound processor (e.g., abstract: speech processor unit 12 processes incoming auditory signals and forwards processed signals to the implanted component of the system, a monitoring means for determining the absence or presence of the implanted receiver coil relative to the external antenna coil).  Accordingly, one of ordinary skill in the art would have recognized that it was also important to monitor the connection of the sound processor to the implanted stimulation unit in view of the teachings of Single. Consequently, one of ordinary skill in the art would have modified the method of Hartley so that the additional unit is the stimulation unit as Single teaches that it was known in the art to determine whether the connection between the sound processor and implant stimulation unit was idle or active, and because the combination would have yielded predictable results of a method for providing visual indication of the coupling/decoupling of the sound processor with the implanted stimulation unit.
With respect to claim 24, Hartley in view of Single teaches the external unit of claim 21, wherein the second visual display comprises a visible indication of a status of one or more systems of the hearing device (e.g., paragraph [0041]: visual indictor facility 208 also may be configured to indicate an alarm condition of the sound processor module [of one or more of its systems]).
As to claim 27, Hartley in view of Single teaches the external unit of claim 21, wherein the one or more visual-output components comprises one or more light-emitting diodes (LEDs) (e.g., paragraph [0041]).
With respect to claim 28, Hartley in view of Single teaches the external unit of claim 27, wherein the first visual display comprises one or more visual outputs in which the one or more LEDs illuminate in a first manner to provide a first indication to a user, and wherein the second visual display comprises one or more visual outputs in which the one or more LEDs illuminate in a second manner to provide a second indication to the user (e.g., paragraph [0041]: visual indicator facility 208 may be implemented by one or more light emitting diodes inherently would illuminate the LEDs  in a first manner to provide a first indication and illuminate the LEDs in a second manner to provide a second indication so a user can tell what the illuminated display means).

Claims 22-23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Single as applied to claims 21 and 27 above, and further in view of US Patent No. 9,155,900 to Meskens.
With respect to claim 22, Hartley in view of Single teaches the external unit of claim 21, but does not expressly teach that the second visual display comprises a greater number of visual outputs than the first visual display. However, Meskens, in a related art: medical device battery charging system for auditory prostheses, such as cochlear implants, teaches that a status indicator includes multiple indicator components where the first visual display can include an alarm or a single LED 610 (as taught by Hartley), and a second visual display can include two LEDs 614 in order to indicate various conditions (e.g., Fig. 6C  and column 5, lines 13-54 of Meskens). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a status indicator can be two different displays where one display has a greater number of visual outputs than the first visual display in order to indicated various conditions. Consequently, one of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single to have a second visual display with a greater number of visual outputs than the first visual display in order to be able to display both the decoupling and the system condition.
As to claim 23, Hartley in view of Single teaches the external unit of claim 21, but does not expressly teach that the first visual display comprises no visible visual outputs. However, Meskens, in a related art, teaches that a single LED can be utilized which would require one of the displays to be LED off and the other display as on (e.g., column 5, lines 13-54 of Meskens). As the scope of the claim is best understood, one of ordinary skill in the art would have modified the visual indicator facility of Harley in view of Single so that only one LED is used as taught by Meskens; and in that case, the first visual display would have not visible visual outputs as the LED would be off.   
With respect to claim 26, Hartley in view of Single teaches the external unit of claim 21, does not expressly teach that the one or more visual-output components comprise at least one of a liquid crystal display (LCD) display or an electronic paper display. However, Meskens teaches, in a related art, that one of the visual displays can be a liquid crystal display or other type of display that can present information in alphanumeric, graphic, bitmapped, or other formats (e.g., column 5, lines 25-29 of Meskens). Accordingly, one of ordinary skill in the art would have recognized the benefits of one of the visual displays being an LCD display in view of the teachings of Meskens. Consequently, one of ordinary skill in the art would have modified the second visual display of Hartley in view of Single that indicates the alarm conditions of the sound processor to have an LCD display in order to provide additional information regarding the alarm in view of the teachings of Meskens.
As to claim 29, Hartley in view of Single teaches the external unit of claim 27, But does not expressly teach that the first visual display comprises a visual display in which the one or more LEDs do not illuminate, and wherein the second visual display comprises a visual display in which the one or more LEDs illuminate to provide an indication to a user. However, Meskens, in a related art, teaches that a single LED can be utilized which would require one of the displays to be LED off and the other display as on (e.g., column 5, lines 13-54 of Meskens). One of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single so that only one LED is used as taught by Meskens; and in that case, one visual display would not be illuminated (the LED would be off) and the second visual display would be illuminated (the LED would be on).   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Single as applied to claim 21 above, and further in view of US Patent No. 7,092,763 to Griffith et al. (hereinafter referred to as “Griffith”).
With respect to claim 25, Hartley in view of Single teaches the external unit of claim 21, but does not expressly teach that the second visual display provides a visible indication of a setting of a parameter used by a sound processor of the hearing device. However, Griffith, in a related art: auditory implantable neural stimulation system, teaches that an external unit configured to be worn by the patient comprises a display 43 to provide a visual indication of the information received from the implanted stimulation unit where the information displayed includes the stimulation parameters currently associated with the FIS or implanted stimulation unit (e.g., column 7, lines 1-24: information of display 43 may also include the stimulation parameters currently associated with the FIS). Accordingly, one of ordinary skill in the art would have recognized the benefits of a visual display providing a visual indication of a setting of a parameter used by a sound processor of a hearing device in view of the teachings of Griffith. Consequently, one of ordinary skill in the art would have modified the second visual display of Hartley in view of Single to also indicate a setting of a parameter used by a sound processor of a hearing device as taught by Griffiths that such was a well-known engineering expedient in the external device of an implanted stimulation unit, and because the combination would have yielded predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Single as applied to claim 21 above, and further in view of US Patent No. 9,264,821 to Thiede et al. (hereinafter referred to as “Thiede”).
Hartley in view of Single teaches the external unit of claim 21, but does not expressly teach that the circuitry is configured to determine that the external unit is decoupled from the stimulation unit in response to response to determining that external unit has not received data from the stimulation unit within a given period of time. However, Thiede, in a related art: hearing aid system, teaches that an alert or indication is provided in response to determining that an external unit has not received data from another unit within a given period of time to ensure that an alarm is not triggered due to small interruptions in the connection (e.g., column 2, lines 33-44; column 3, lines 6-25; and column 4, lines 4-14 of Thiede). Accordingly, one of ordinary skill in the art would have recognized the benefits of providing the visual indication in response to determining that the external unit has not received data from another unit of the hearing device within a given period of time in view of the teachings of Thiede. Consequently, one of ordinary skill in the art would have modified the circuitry of Hartley in view of Single so that the determination that the external unit is decoupled from the stimulation unit is in response to determining that the external unit has not received data from the stimulation unit within a given time period in order to ensure that the visual indication is not triggered due to small interruptions in the connection as taught by Thiede, and because the combination would have yielded predictable results.

Claims 31, 34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Single and Thiede.
Regarding claim 31, Hartley discloses a method, comprising: receiving, by an external unit configured to be worn by a recipient of an implantable stimulation unit (e.g., paragraphs [0023]: sound processor 102 is external to an auditory prosthesis patient; and [0024]: sound processer module 102 may be worn off the ear of a patient), data from the stimulation unit (e.g., paragraphs [0023] and [0037]: communication facility 202 [of exterior sound processor module] wirelessly receives data from implanted auditory stimulation prosthesis 106); determining that the external unit is in a coupled state with an additional unit ; in response to determining that the external unit is in a coupled state with the additional unit, provide a first visual display at one or more visual-output components of the external unit (e.g., paragraph [0041]: visual indicator module facility 208); determining that the external unit is in a decoupled state with the additional unit (e.g., paragraphs [0040]: power supply facility 206 detects decoupling of accessory header module 108 from sound processor 102; and [0041]: visually indicating an accessory header module 108 coupled to sound processor 102 implies that a determination is made whether the two units are decoupled); in response to determining that the external unit is in a decoupled state with the additional unit, displaying a second visual display at the one or more visual-output components of the external unit; wherein the first visual display and the second visual display indicate different types of information to a user (e.g., paragraph [0041]: visual indicator facility 208 is configured to visual indicate the coupling condition implies that the coupled visual indication or first display is different than the decoupled visual indication or second display as one would not know what the condition was otherwise). Hartley differs from the claimed invention in that the addition unit is not an implanted stimulation unit. Hartley does disclose that its external unit (sound processor 102) is connected to its implanted stimulation unit (106, 110, 112) via headpiece 104 (e.g., paragraphs [0026]-[0027]: control parameters and power signals may be wirelessly transmitted between sound processor module 102 and auditory prosthesis 106 via communication link 114), but is silent as to how the coupling is determined. However, Single, in a related art: external speech processor unit for an auditory prosthesis, teaches employing monitoring means to determine whether the coil of the implanted system is present or absent relative to the external coil coupled to the external speech/sound processor (e.g., abstract: speech processor unit 12 processes incoming auditory signals and forwards processed signals to the implanted component of the system, a monitoring means for determining the absence or presence of the implanted receiver coil relative to the external antenna coil).  Accordingly, one of ordinary skill in the art would have recognized that it was also important to monitor the connection of the sound processor to the implanted stimulation unit in view of the teachings of Single. Consequently, one of ordinary skill in the art would have modified the method of Hartley so that the additional unit is the stimulation unit as Single teaches that it was known in the art to determine whether the connection between the sound processor and implant stimulation unit was idle or active, and because the combination would have yielded predictable results of a method for providing visual indication of the coupling/decoupling of the sound processor with the implanted stimulation unit.
Hartley in view of Single teaches the method of claim 31, but does not expressly disclose that the circuitry is configured to determine that the external unit is decoupled from the stimulation unit in response to response to determining that external unit has not received data from the stimulation unit within a given period of time. However, Thiede, in a related art: hearing aid system, teaches that an alert or indication is provided in response to determining that an external unit has not received data from another unit within a given period of time to ensure that an alarm is not triggered due to small interruptions in the connection (e.g., column 2, lines 33-44; column 3, lines 6-25; and column 4, lines 4-14 of Thiede). Accordingly, one of ordinary skill in the art would have recognized the benefits of providing the visual indication in response to determining that the external unit has not received data from another unit of the hearing device within a given period of time in view of the teachings of Thiede. Consequently, one of ordinary skill in the art would have modified the method of Hartley in view of Single so that the determination that the external unit is decoupled from the stimulation unit is in response to determining that the external unit has not received data from the stimulation unit within a given time period in order to ensure that the visual indication is not triggered due to small interruptions in the connection as taught by Thiede, and because the combination would have yielded predictable results.
With respect to claim 34, Hartley in view of Single and Thiede teaches the method of claim 31, wherein the second visual display comprises a visible indication of a status of one or more systems of the hearing device (e.g., paragraph [0041] of Hartley: visual indictor facility 208 also may be configured to indicate an alarm condition of the sound processor module [of one or more of its systems]).
As to claim 36, Hartley in view of Single and Thiede teaches the method of claim 31, wherein the one or more visual-output components comprises one or more light-emitting diodes (LEDs) (e.g., paragraph [0041] of Hartley).
With respect to claim 37, Hartley in view of Single and Thiede teaches the method of claim 36, wherein the first visual display comprises one or more visual outputs in which the one or more LEDs illuminate in a first manner to provide a first indication to a user, and wherein the second visual display comprises one or more visual outputs in which the one or more LEDs illuminate in a second manner to provide a second indication to the user (e.g., paragraph [0041] of Hartley: visual indicator facility 208 may be implemented by one or more light emitting diodes inherently would illuminate the LEDs  in a first manner to provide a first indication and illuminate the LEDs in a second manner to provide a second indication so a user can tell what the illuminated display means).

Claims 32-33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Single and Thiede as applied to claims 31 and 36 above, and further in view of US Patent No. 9,155,900 to Meskens.
With respect to claim 32, Hartley in view of Single and Thiede teaches the method of claim 31, but does not expressly teach that the second visual display comprises a greater number of visual outputs than the first visual display. However, Meskens, in a related art: medical device battery charging system for auditory prostheses, such as cochlear implants, teaches that a status indicator includes multiple indicator components where the first visual display can include an alarm or a single LED 610 (as taught by Hartley), and a second visual display can include two LEDs 614 in order to indicate various conditions (e.g., Fig. 6C  and column 5, lines 13-54 of Meskens). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a status indicator can be two different displays where one display has a greater number of visual outputs than the first visual display in order to indicated various conditions. Consequently, one of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single and Thiede to have a second visual display with a greater number of visual outputs than the first visual display in order to be able to display both the decoupling and the system condition.
As to claim 33, Hartley in view of Single and Thiede teaches the method of claim 31, but does not expressly teach that the first visual display comprises no visible visual outputs. However, Meskens, in a related art, teaches that a single LED can be utilized which would require one of the displays to be LED off and the other display as on (e.g., column 5, lines 13-54 of Meskens). As the scope of the claim is best understood, one of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single and Thiede so that only one LED is used as taught by Meskens; and in that case, the first visual display would have not visible visual outputs as the LED would be off.   
With respect to claim 35, Hartley in view of Single and Thiede teaches the method of claim 31, does not expressly teach that the one or more visual-output components comprise at least one of a liquid crystal display (LCD) display or an electronic paper display. However, Meskens teaches, in a related art, that one of the visual displays can be a liquid crystal display or other type of display that can present information in alphanumeric, graphic, bitmapped, or other formats (e.g., column 5, lines 25-29 of Meskens). Accordingly, one of ordinary skill in the art would have recognized the benefits of one of the visual displays being an LCD display in view of the teachings of Meskens. Consequently, one of ordinary skill in the art would have modified the second visual display of Hartley in view of Single and Thiede that indicates the alarm conditions of the sound processor to have an LCD display in order to provide additional information regarding the alarm in view of the teachings of Meskens.
As to claim 38, Hartley in view of Single and Thiede teaches the method of claim 36, but does not expressly teach that the first visual display comprises a visual display in which the one or more LEDs do not illuminate, and wherein the second visual display comprises a visual display in which the one or more LEDs illuminate to provide an indication to a user. However, Meskens, in a related art, teaches that a single LED can be utilized which would require one of the displays to be LED off and the other display as on (e.g., column 5, lines 13-54 of Meskens). One of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single so that only one LED is used as taught by Meskens; and in that case, one visual display would not be illuminated (the LED would be off) and the second visual display would be illuminated (the LED would be on).   
Referring to claim 39,  non-transitory computer readable storage medium comprising instructions that when executed configure hardware circuitry of an external unit of implantable medical device system to perform operations (e.g., paragraph [0081]: processor receives instructions from a tangible computer-readable medium and executes those instructions), the operations comprising: receiving data from a stimulation unit of the implantable medical device system (e.g., paragraphs [0023] and [0037] of Hartley: communication facility 202 [of exterior sound processor module] wirelessly receives data from implanted auditory stimulation prosthesis 106); determining the external unit is in a coupled state in response to the receiving of the data from an additional unit (e.g., paragraph [0040] of Hartley: power supply facility of external unit detects a coupling); displaying a first visual indicator in response to the external unit being in the coupled state (e.g., paragraph [0041] of Hartley: visual indicator facility 208 may be configured to indicate an additional unit coupled to the sound processor module 102); determining the external unit is in a decoupled state (e.g., paragraph [0040] of Hartley: when the additional unit is decoupled from the sound processor implies that a determination is made); and displaying, in response to the external unit being in the decoupled state, a second visual indicator different than the first visual indicator (e.g., paragraph [0041]: visual indicator facility 208 is configured to visual indicate the coupling condition implies that the coupled visual indication or first display is different than the decoupled visual indication or second display as one would not know what the condition was otherwise). Hartley differs from the claimed invention in that the addition unit is not an implanted stimulation unit. Hartley does disclose that its external unit (sound processor 102) is connected to its implanted stimulation unit (106, 110, 112) via headpiece 104 (e.g., paragraphs [0026]-[0027]: control parameters and power signals may be wirelessly transmitted between sound processor module 102 and auditory prosthesis 106 via communication link 114), but is silent as to how the coupling is determined. However, Single, in a related art: external speech processor unit for an auditory prosthesis, teaches employing monitoring means to determine whether the coil of the implanted system is present or absent relative to the external coil coupled to the external speech/sound processor (e.g., abstract: speech processor unit 12 processes incoming auditory signals and forwards processed signals to the implanted component of the system, a monitoring means for determining the absence or presence of the implanted receiver coil relative to the external antenna coil).  Accordingly, one of ordinary skill in the art would have recognized that it was also important to monitor the connection of the sound processor to the implanted stimulation unit in view of the teachings of Single. Consequently, one of ordinary skill in the art would have modified the method of Hartley so that the additional unit is the stimulation unit as Single teaches that it was known in the art to determine whether the connection between the sound processor and implant stimulation unit was idle or active, and because the combination would have yielded predictable results of a method for providing visual indication of the coupling/decoupling of the sound processor with the implanted stimulation unit.
Hartley in view of Single teaches the method of claim 31, but does not expressly teach that the operations comprise determining that the external unit is in a coupled state in response to receiving data from the implantable stimulation unit within a given period of time; and  determining that the external unit is decoupled from the stimulation unit in response to response to determining that external unit has not received data from the stimulation unit within a given period of time. However, Thiede, in a related art: hearing aid system, teaches 1) once connection has been established between two hearing units, a first counter will start, in order to log the time the connection has been active and to ensure that the user will not receive an alarm for no connection between the two units before a connection has been established (e.g., column 2, lines 53-57 and column 3, lines 6-18 of Thiede) and 2) that an alert or indication is provided in response to determining that an external unit has not received data from another unit within a given period of time to ensure that an alarm is not triggered due to small interruptions in the connection (e.g., column 2, lines 33-44; column 3, lines 6-25; and column 4, lines 4-14 of Thiede). Accordingly, one of ordinary skill in the art would have recognized the benefits of providing the visual indication in response to determining that the external unit has received data from another unit and providing the visual indication in response to determining that the external device has not received data from another unit of the hearing device within a given period of time in view of the teachings of Thiede. Consequently, one of ordinary skill in the art would have modified the method of Hartley in view of Single so that the determination that the external unit is couple to and decoupled from the stimulation unit is in response to determining that the external unit has not received data from the stimulation unit within a given time period in order to ensure that the visual indication is not triggered due to small interruptions in the connection or a stable connection has not yet been established as taught by Thiede, and because the combination would have yielded predictable results.
With respect to claim 40, Hartley in view of Single and Thiede teaches the non-transitory computer readable storage medium of claim 39, wherein the first visual display and the second visual display indicate different types of information to a user (e.g., paragraph [0041] of Hartley: first display indicates coupling information and second display indicates decoupling information and an alarm condition or status of sound processor module 102).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,967,176. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-22 and 24-29 are encompassed by and conflict with claims 1-9 of the ‘176 patent. In particular, claims 21, 26, 22, 27, 24, 25, 28, 29 of the instant application are encompassed by claims 1, 2, 3, 4/7, 5, 6, 8, 9, respectively of the ‘176 patent.

Claims 21, 24-25, 30-31, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 7, and 9 of U.S. Patent No. 10,148,809. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to have the interface being visual as there are a limited number of interfaces: visual, audio, tactile, and the identified claims of this application are encompassed by and conflict with claims 1, 4-6, 7 and 9 of the ‘809 patent. In particular, claims 21, 24-25, 30-31, and 39 of the instant application are encompassed by claims 1, 4-6, 7, and 7 respectively of the ‘809 patent.
Claims 21-22, 24-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15-16 of U.S. Patent No. 9,643,018. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-22 are encompassed by and conflict with claims 1-2 and 15 of the ‘018 patent, claims 24-25 are encompassed by and conflict with claims 3 and 18 of the ‘018 patent, claims 26-27 are encompassed by and conflict with claim 16 of the ‘018 patent, claim 28 is encompassed by and conflicts with claim 3 of the ‘018 patent, claim 31 is encompassed by and conflicts with claim 7 of the ‘018 patent.

Claims 23, 32-38 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the above identified claims of U.S. Patent Nos. 10,967,176; 10,148,809; and 9,643,018 in view of Meskens or Hartley. 
Claim 23 differs from the claims of the ‘018, ‘809, and ‘176 patents in that it claims that the first visual display comprises no visible outputs. However, Meskens, in a related art, teaches that a single LED can be utilized which would require one of the displays to be LED off and the other display as on (e.g., column 5, lines 13-54 of Meskens). As the scope of the claim is best understood, one of ordinary skill in the art would have modified the visual indicator facility of Hartley in view of Single so that only one LED is used as taught by Meskens; and in that case, the first visual display would have not visible visual outputs as the LED would be off.   
	Claims 32-33, 35, and 38 differ from the claims of the ‘018, ‘809, and ‘176 patents in that the features of those claims are not expressly claimed with the time period feature. However, Meskens teaches that these claim features are well-known as discussed above and modification of the claimed method would have been obvious for the reasons discussed above.
	Claims 34, 36-37, and 40 differ from the claims of the ‘018, ‘809, and ‘176 patents in that the features of those claims are not expressly claimed with the time period feature. However, Hartley teaches that these claim features are well-known as discussed above and modification of the claimed method would have been obvious for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,781,524 to Olsen et al. (effective filing date: 05/21/2015) is directed to a communication system for an auditory hearing system where the attachable digital receiver 26 (external device worn by hearing impaired student) which is configured to indicated a low connectivity 56 with the audio and data link by vibration or blinking frequency of light emitting diode (e.g., column 11, lines 48-58).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792